DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/23/22.
Applicant's election with traverse of the restriction in the reply filed on 8/23/22 is acknowledged.  The traversal is on the ground(s) that the system requires an activator configured to activate the foam.  This is not found persuasive because all that requires is a heater, and a heater can be used with a pre-foamed panel.  Additionally, the method can be practiced without the apparatus, and the apparatus can be used to just form a foam block.  Just because something is configured to do something does not mean that is the only thing is can be used for.  It can also use that same function/structure to do something else such as cure polymer skins to join them to a preformed foam core.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hurst (US Patent 4,260,569).
Hurst discloses a method of making a sandwich panel by holding first and second facing sheets spaced apart and expanding foam between them to join them.(Figure 2; Col. 4, ll. 23-55)
Regarding claim 2, Hurst discloses applying a coating of liquid polystyrene which acts as an adhesive.(Col. 3, ll. 65-Col. 4, ll. 2)
Regarding claim 9, Hurst discloses the foamable material can be beads.(Col. 4, ll. 36)
Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nasr et al.(US Patent 9,789,676).
Nasr et al. discloses a method of making a sandwich panel by holding first and second facing sheets spaced apart and injecting foam between them which is expanded to join them.(Col. 11, ll. 15- Col. 12, ll. 6; Claim 2)
	Regarding claim 3, Nasr et al. discloses injecting a fam between the sheets.(Col. 11, ll. 45-50)
	Regarding claim 6, the sheets can be made of metal.(Col. 4, ll. 35-37)
Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Potchen et al.(US Patent 2,866,730).
Potchen et al. discloses a method of making a sandwich panel by holding first and second facing sheets spaced apart and expanding foam between them to join them.(Figures 4 and 5)
Regarding claim 5, Potchen et al. discloses heating the foam to foaming it.(Col. 4, ll. 56-60)
Regarding claim 7, Potchen et al. discloses the skins are formed from thermoset fiber composite.(Col. 6, ll. 5-7)
Claim(s) 1, 5, 8, and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gallap(US Patent 3,809,357).
Gallap discloses a method of making a sandwich panel by spraying first and second sides of a mold with a fiber reinforced polymer to form skins which are held spaced apart and expanding foam between them which is expanded to join them.(Col. 2, ll. 20- Col. 3, ll. 9)
Regarding claim 5, Gallap discloses heating to expand the foam.(Col. 9, ll. 60-65)
Regarding claims 8 and 12, Gallap discloses the skins are formed by preimpregnated composite fibers and the heat that expands the foam cures the resin.(Col. 2, ll. 25-27; Col. 9, ll. 65-68)
Claim(s) 1, 3, 5, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ui(US Publication 2015/0014934).
Ui discloses a method of making a sandwich panel by holding first and second sheets with a gap between the opposing facing and expanding foam between them.(Figures 1 and 2)
Regarding claim 3, Ui discloses inserting the foam into the hollow member which would be inserting between the sheets.[0130]
Regarding claim 5, Ui discloses activating the foam with heat.[0136]
Regarding claim 10, Ui discloses using a foam sheet.[0130]
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lynn et al.(JP H11314297A)
Lynn et al. discloses a method of making a sandwich panel by holding first and second facing sheets spaced apart and injecting foam between them which is expanded to join them.(Figure 5)
Regarding claim 3, Lynn et al. discloses inserting the foam between the skins.(Figure 5)
Regarding claim 4, Lynn et l. discloses cutting off excess side materials.(Figure 5, 55a)
Regarding claim 5, Lynn et al .discloses using heat to activate the foam(Figure 5, 51)
Claim(s) 1, 3, 5, 9-12, and 14-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Le Gall et al.(US Patent 8,334,055).
Le Gall et al. discloses a method of making a sandwich panel by holding first and second fiber reinforced prepregs spaced apart and injecting foam between them which is expanded to join them.(Col. 4, ll. 45- Col. 5, ll. 17; Col. 6, ll. 54-61)
Regarding claim 3, Le Gall et al. discloses inserting the foam between the layers.(Col. 5, ll. 12-14)
Regarding claim, the foam is expanded with heat.(Col. 6, ll. 60)
Regarding claims 8 and 12, Le Gall et al. disclose curing the foam cures the prepreg.(Col. 6, ll. 57-61)
Regarding claims 9 and 14, Le Gall et al. discloses the foams can be palletized materials.(Col. 6, ll. 6-7)  One in the art would understand this would be pelletized material as it the foam is not stacked on a pallet(the meaning of palletize).
Regarding claims 10 and 14, Le Gall et al. discloses the foam can be provided in sheets.(Col. 6, ll. 5)
Regarding claims 11 and 16, Le Gall et al. discloses the panel can be used in an aircraft.(Col. 10, ll. 31)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Gall et al. in view of Saito et al.(JP 2009285957)
Le Gall et al. does not disclose whether the sandwich panel is cured in an autoclave or not.  Saito et al. discloses that conventionally, foam sandwich panels having carbon fiber resin skins on either side are cured in an autoclave.(Machine translation.)  It would have been obvious to one of ordinary skill in the art at the time of filing to cure the foam and fiber panels of Le Gall et al. in an autoclave since it is well-known and conventional in the art to use one a shown by Saito et al. which states they are conventionally used for fiber and foam composite panels.(Machine translation)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746